DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 rejected under 35 U.S.C. 101 because 

the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 
classifying the actual caffeine intake into a relative consumption category using one or more threshold caffeine values derived from the user’s historical caffeine consumption
generating a caffeine consumption guideline based on the actual caffeine intake and the presence, of one, both, or neither of the CYP1A2 gene and the AHR gene wherein a higher relative consumption category is permitted when one or both CYP1A2 and AHR genes are present; and 
generating a light exposure recommendation based on light frequency and light intensity measurements taken during a timing window prior to sleep onset;


These limitations of classifying caffeine intake into relative category using one or more threshold, generating the caffeine consumption guidelines based on the information of caffeine intake, and presence of gene is evaluation of data and providing a recommendation of whether to take a caffeine or not can be practically performed in the mind with the help of the data provided. That is, other than reciting “by a processor” nothing in the claim element precludes the step from practically being performed in the mind. Classifying of the caffeine intake relative to higher or lower or medium level can be performed in human mind. Person can record the consumption in the range of caffeine consumption used in the history, entering the data into table of caffeine intake range. A person can enter cup of coffee   taken into a certain range of past. A person with data daily consumption of 1-3 cups of coffee (cup of coffee used here as a caffeine intake measurement for example), 4-6 cups of coffee or 7-10 cup of coffee can be different categories and can be performed in the mind, also relative consumption and threshold  can be different for  every person and may take 1-5, 6-10, and 11-15 cups as the measurement of classifying into categories and can be performed in the mind with the data available. And person can classify the caffeine intake into a range used previously or the range that is available. generating a light exposure recommendation based on light frequency and light intensity measurements - is a mental process and collected data from a device can be used to make a recommendation, light intensity 

This judicial exception is not integrated into a practical application. The claim only recites one additional element – using a processor to perform both the generating the caffeine intake plan, receiving intake data and sleep optimization plan. The processor in either step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing data and giving certain result. In addition, user input interface comprising a touch sensitive display is a generic computing component for inputting data.  Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The abstract idea, here, is not used to improve technology but to provide result of data analysis using data collection method.   
Furthermore, claim recites data collection method which is insignificant extra solution of abstract idea. The claim recites:  receiving, by a processor associated with a user input interface comprising a touch sensitive display, caffeine-metabolism genetic data for a user inputted into the touch sensitive display, the caffeine- metabolism genetic data comprising a presence or an absence of a gene polymorphism in one or both of a cytochrome P450 1A2 (CYP1A2) gene and an aryl hydrocarbon receptor (AHR) gene- these data are collected by the processor ; generating Internet of Things (IoT) device data for the user; generating a sleep duration measurement for the user based at last in part upon the IoT device data from one or more IoT devices, the IoT devices comprising light sensor and  one or more of a motion sensor, a heart rate monitor,  an accelerometer and a pedometer  – receiving by processor, caffeine- metabolic genetic data, presence of gene polymorphic data of P450 and AHR is general means for gathering data for comparison purpose and amounts to mere data gathering, which is form of insignificant extra solution activity. Generating internet of the thing (IOT) device data using sensors, heart monitor or pedometer for the user is insignificant extra solution of data gathering as well as storing and retrieving as mentioned down below. Furthermore, data gathered from IOT devices is mere data collecting method with insignificant activity. IOT devices comprising Sensors, heart monitor or pedometer is an insignificant extra solution and mere a data collecting method [Mpep: 2106.05(g) provides evidenced 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis) – these sensor and pedometer is electronic device equivalent to scanner and sensor to collect light intensity data]. Data gathering in the network of device is a court recognized well understood, routing and conventional activity in the field. See MPEP 2106.05(d): Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.
The newly amended limitation: receiving, by a processor associated with a user input interface comprising a touch sensitive display, caffeine-metabolism genetic data for a user inputted into the touch sensitive display.  The processor associated with a user input interface comprising a touch sensitive display……user inputted into the touch sensitive display does not provide any additional improvement to the technology but its data collecting device having additional component to collect data. Basically, user inputting data is like user using pen to write data in the paper for the analysis and does not improve technology for the practical application 

The claim(s) do not include additional elements that are enough to amount to significantly more than the judicial exception because the data collecting by the IOT devices and received by the processor is mere data collection, processing of data receiving and data transmitting over the network. The Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).  Therefore, claims is directed to an abstract idea and ineligible.

Similarly claim 5, 7-10 comprises insignificant extra solution for the data collection and use data for determination of the certain result or recommendation is a mental process.  

Similarly, 11, 15, 17 are directed to abstract idea and are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 11, 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 


Claim limitations are not sufficiently disclosed in the specification of how they have been achieved. Generating a sleep duration measurement: Paragraph 76 has a preliminary wakeful period based on sensed user motion, then they do a corrected wakeful period identification based on the sleep motion genetic data, and then they generate a duration estimate based in part on the wakeful period identification. The specification only describes about receiving data.  However, specification never explains how the sleep measurement is performed or calculated, only discloses that generating it (result oriented). These are not enough detail on how this is accomplished. The sleep measurement disclosed in the specification 0005, 0066 is erroneous measurement of the sleep duration is erroneous and applicant is trying provide solution to it, but does not provide enough details on how the sleep is corrected as 0068 disclose  “corrects observed motion for genetic factors pertaining to sleep movement, such as the BTBD9 gene” – how the genetic presence is used in measuring the sleep duration or correction based device collected data is lacking. 0076: Recites: “generating a corrected wakeful period identification based at least in part upon sleep- motion genetic data ” – not disclosed how the preliminary wakeful period of identification based on sensed user motion is corrected by the presence of the genetic data. For example, specification does not provide any specifics of what level of movement of the gene corresponds to what duration of wakefulness or vice versa. Therefore, there is not enough disclosure on how 
Generating a caffeine consumption guideline based on the actual caffeine intake and the presence of one or both of 2 genes. There is no explanation of how to generate the consumption guideline, other than that table in para 79. That table has “no recommendation” when the genes are present.  Further, in the 4th   and 5th row of the table recommends to “lower caffeine” which is associated with caffeine intake (high medium low) not the 2 genes listed in the claim (AHR and CYP1A2), where these genes are not applicable(N/A) which means result is not dependent on these genes. So, it is unknown how the system generates the guidelines based on the presence of those genes, or absence of these genes because the system does no need to know or it’s not applicable for recommendation.
Generating a sleep optimization plan based on sleep duration measurement and the caffeine consumption guideline: again, we don’t know how the actual “Caffeine guideline” comes into the plan, because it’s labeled strangely in the table. But more importantly, that table makes no mention of the “sleep duration measurement” in any of the columns. And sleeping hours or time is recommended without measurement is performed, for example person sleeping 18 hours and if certain gene is present, higher sleep is recommended, without taking consideration of sleep hours.  Furthermore, sleep duration recommendation is not performed due to Cyp1A2 or AHR, but only BTBD9 is taken into consideration. So, we have no idea (from what I was able to see anyway) how these parameters are plugged and there is no sleep duration measurement in the table to bring its effect in optimizing the plan or does not 

Claim 1 recites: “wherein a higher relative consumption category is permitted when one or both of the CYP1A2 and AHR genes are present” when one or both the genes are present, recommending higher caffeine is not supported by the specification. As the chart in specification recommends no caffeine recommendation based on genetic data (see row 3, and last column) . Caffeine is recommended when the genetic data are not applicable (see 4th and 5th column) . Therefore, the support for the limitation is not disclosed.  No caffeine recommended is not same as higher caffeine is permitted 

Similarly, 11, and 17 is rejected based on the explanation provided above  

	


Response to Arguments
Argument under 35 U.S.C. § 101
The 101 abstract Idea is maintained and the reasoning set forth is provided in the abstract ideas section above. As the Added limitation does not provide significantly more the mere mental process and data gathering steps. The claim limitation still is rejected under 101. Additional limitations are addressed in the rejection section.
Applicant argues a person cannot mentally substitute user motion data captured from IoT devices to distinguish between periods of wakefulness and periods of sleep. MPEP provides details on insignificant extra solution on 2106.05(g):  Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis)- receiving data from a device to measure or assess the condition falls under mere data gathering category, and receiving data related to sleep duration and wakeful duration is a mere data gathering step. Furthermore, Examiner likes to clarify that the data gathering steps are not analyzed here as a mental process but uses those collected data to analyze and come to the conclusion of providing recommendation is a mental process.
Furthermore, applicant argues about the ADA variant requiring large quantity of the sleep.  But claim does not have ADA and variant claimed. Specification also adjusting sleep due to BTBD9 and ADA.
Applicant further argues “a person cannot mentally substitute user motion data captured from IoT devices to distinguish between periods of wakefulness and periods of sleep. Instead, a person would need to manually monitor the user overnight and then estimate when the user's movements indicate sleep/wakeful periods. Moreover, a personal is not mentally equipped to provide light frequency and light intensity measurements in the manner required ”-  examiner would like to emphasize that data collection using sensor is not a mental process but a data collection is an insignificant extra solution activity and mere a data collecting method [Mpep: 2106.05(g) provides evidenced 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis)]-  human mind can make a decision using received data from the sensor. Applicant do not claim unique or specific way of collecting data from sensor/devices which would make limitation different than the other generic or well-known devices collecting data. Examiner is emphasizing on using of data collected to make decision, not collecting data. Collecting data is court recognized insignificant extra solution. Examiner is not interpreting measurement of a light frequency and light intensity as a mental process. But it is a data collection by a device. And recommendation based on the data is a mental process. 
Additionally, applicant argues that the "No caffeine recommendation based on genetic data" in the context of the sleep plan means that no changes to caffeine consumption are needed, even though the patient has a "high" caffeine intake, due to the presence of the CYP1A2 and AHR variants, however claim limitation claims higher caffeine is permitted when genes are present which two different statement, if no caffeine intake is recommended, then permitting higher intake might not optimize sleep.  

Applicant argues Notwithstanding the above, Applicant respectfully disagrees that the present claims are not integrated into a practical application, as alleged in the Office Action on at least page 3. Providing a platform that can improve an IoT device's ability to distinguish between movement due to restlessness vs. movement due to genetic factors and generate corrected sleep optimization plans based on the IoT data, actual caffeine intake, and CYP1A2/AHR gene presence offers an immediate improvement over available technologies in at least the field of sleep studies.-  these data do not clue on improving device or technology, but device can analyze and provide an possible output or any output. Meaning it does not improve any processor or device or technology to get into these conclusions but analyze collected data from various sources and outputs a result from collected data, and processor is used here as means to analyze data which can be practically be performed in the mind using pen and paper.   


112 (b) argument:
Applicant’s argument: Without conceding the correctness of this rejection, and merely in an effort to advance prosecution, Applicant submits that it is apparent that the sleep duration measurement is calculated by monitoring a person's sleep, tracking their movement during sleep, and then adjusting the measured sleep duration to correct for periods of time where the individual is awake (wakeful periods) (see at least paragraphs 5, 60, 66, 68, and 77). The specification further explains that, conventionally, sleep studies would struggle to properly measure a person's sleep, as movements made by that person while sleeping would be incorrectly attributed to periods of wakefulness, even if that person was asleep (see, e.g., paras. 5 and 66 of Applicant's 
originally filed specification). Paragraphs 5, 60, 66, 68, 75, and 77 are reproduced below for convenience.  [0005] Measuring the quality and duration of sleep can also pose a number of challenges. For example, movement-based sensors worn by individuals can in some cases distinguish between periods of wakefulness and sleep, but can be subject to erroneous readings when individuals move during sleep. In addition, the degree and duration of movement during sleep can also vary from person to person, further complicating motion-based sleep measurements. 
Examiner’s answer: specification 0005, 0066 measurement of the sleep duration is erroneous and applicant is trying provide solution to it, but does not provide enough details on how the sleep is corrected as 0068 disclose  “corrects observed motion for genetic factors pertaining to sleep movement, such as the BTBD9 gene” – how the genetic presence is used in measuring the sleep duration or correction of the sensor based device collected data. 0076: Recites: “generating a corrected wakeful period identification based at least in part upon sleep- motion genetic data ” – not disclosed how the preliminary wakeful period of identification based on sensed user motion is corrected by the presence of the genetic data. For example, specification does not provide any specifics of what level of movement of the gene corresponds to what duration of wakefulness or vice versa. Therefore, there is not enough disclosure on how sleep duration measurement is corrected but only disclose result of corrected wakefulness (result based) 

Applicant argues: Applicant further submits that the Table, in view of paragraphs 63 and 64, provides direct support for the notion of personalizing caffeine recommendations based on the presence or absence of the CYP1A2 and AHR variants. Observe that patient 1 (first row in Table) has a "High" caffeine intake as well as both CYP1A2 and AHR variants. The sleep plan for this patient includes "No caffeine recommendation due to genetic data". Again, in the context of the sleep plan, this statement means that no changes to the patient's caffeine consumption are needed. "Medium" caffeine intake, is provided a "lower caffeine" recommendation due to the absence of either the CYP1A2 or AHR variant. 
The Office Action also states that "generating a sleep optimization plan based on sleep duration measurement and the caffeine consumption guideline" is unclear as "that table makes no mention of the 'sleep duration measurement' in any of the columns" and it is further unclear how these parameters are used "in the table to bring its effect." (Office Action, pages 7-8). Applicant respectfully disagrees.

Examiner’s Answer: As mentioned in previous office action, none of the column provide any sleep duration measurement, just recommends to increase or decrease the sleep duration without knowing the hours of sleep. The optimization does not provide any clue on when to increase and when to decrease the hours based on actual sleep duration is not used to provide recommendation (for example person has slept for 8 hours [or less than or greater than 8 hours, or any other duration], and caffeine intake is certain amount and these genes are present). Furthermore, Applicant arguing that both CYP1A2 and AHR variant are present in first patient in first row and sleep duration is adjusted upward, which is not true, but result is so because BTBD9 is present (see output measurement and plan column). And see second example or second patient with caffeine intake medium with BTBD9 not present and the sleep duration is downwardly adjusted (see output measurement and plan column), also recommends due to ADA but does not recommend based on the AHR Or CYP1A2 as Applicant is arguing. 


Applicant argues:  Table in paragraph 79 refers throughout to the respective sleep duration of each patient. For example, the "plan" for patient 1 (first row) states that "Adjust sleep duration upward due to BTBD9 [Yes]". Similarly, the "plan" for patient 2 (second row) states that "Adjust sleep duration downward due to BTBD9 [No]" and "Increase total sleep duration requirement due to ADA [Yes]." The Table is not meant to be exhaustive and is provided in part to illustrate modifications to a base sleep duration (itself measured as explained previously using, e.g., IoT devices, heartrate monitors, etc.). 
The Office Action continues, stating, "Furthermore, sleep duration recommendation is not performed due to CYP1A2 or AHR, but only BTBD9 is taken into consideration." (Id.). 
Applicant respectfully submits that the "sleep duration recommendation" is not the same as the "sleep optimization plan". In short, the "plan" referred to throughout Table 1 is the "sleep optimization plan" discussed previously in paragraph 79. This plan includes the sleep duration recommendation as well as other recommendations, such as, e.g., caffeine intake, light exposure, etc.

Examiner’s answer: output measurement and plan consider increasing the sleep duration and lowering sleep duration without considering how long has the person has slept, just because the gene is present or absent, and increasing the sleep or lowing sleep hour does not provide clear picture. Recommending sleep duration upward due to BTBD9 in row 1 and sleep duration downward due to absence of BTBD9 in row 2 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187